           Case 2:20-cv-01905-RAL Document 21 Filed 04/19/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ALFRED D. MCADAMS,                                :
                                                      :           CIVIL ACTION
                  Plaintiff,                          :
                                                      :
          v.                                          :
                                                      :
    ANDREW M. SAUL,1                                  :           No. 20-cv-01905-RAL
    Commissioner of Social Security,                  :
                                                      :
                  Defendant.
                                                ORDER

         AND NOW this 19th day of April, 2021, upon consideration of the parties’

submissions, it is ORDERED that:

      1. Petitioner’s Motion for Summary Judgment (Doc. No. 16) is DENIED and the

         final order of the Commissioner of Social Security is AFFIRMED;

      2. JUDGMENT IS ENTERED by separate document, filed contemporaneously.

         See Shalala v. Schaefer, 509 U.S. 292, 303 (1993); Kadelski v. Sullivan, 30 F.3d

         399, 402 (3d Cir. 1994); Fed. R. Civ. P. 58(a); and

      3. The Clerk of Courts shall mark this case CLOSED for all purposes including

         statistics.

                                                          BY THE COURT:



                                                          s/Richard A. Lloret_____________
                                                          RICHARD A. LLORET
                                                          U.S. Magistrate Judge



1Andrew M. Saul became the Commissioner of Social Security on June 4, 2019, and is therefore
substituted as the defendant in this action. See Fed. R. Civ. P. 25(d)(1); 42 U.S.C. § 205(g) (Social Security
disability actions “survive notwithstanding any change in the person occupying the office of
Commissioner of Social Security or any vacancy in such office”).
